PER CURIAM.
Petitioner challenges the denial of his verified motion to disqualify the trial judge. We conclude that the motion was legally sufficient1 and, accordingly, grant the writ of prohibition. See Barnett v. Barnett, 727 So.2d 311, 312 (Fla. 2d DCA 1999) (“While it is well-settled that a judge may form mental impressions and opinions *523during the course of hearing evidence, he or she may not prejudge the case.”).
WRIT GRANTED.
SAWAYA, EVANDER and COHEN, JJ., concur.

. In determining the legal sufficiency of the motion, we must presume the facts alleged to be true. Fla. R. Jud. Admin. 2.330(f).